Citation Nr: 9901875	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
November 1974.

This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, which denied the benefit sought on appeal.  
The case has been referred to the Board of Veterans Appeals 
(Board) for resolution.


REMAND

After a preliminary review of the record, the Board is of the 
opinion that additional development is necessary.  
Specifically, the Board notes that the veteran was afforded a 
VA examination in November 1997, subsequent to July 1997 
surgery to take down a colostomy, and prior to surgeries 
in November 1997 for two ventral hernias, in December 1997 
for removal of the Gore-Tex mesh which became infected, and 
in February 1998 for a skin graft to cover the wound area.  
The VA outpatient records from April through June 1998 show 
that the veterans hernias had recurred and that his skin 
graft was not healing.  The records also reveal an April 1998 
medical opinion from a VA nurse that the veteran was 
permanently disabled and an April 1998 physicians statement 
that the veteran could not return to work until his incisions 
healed.  A May 1998 VA outpatient clinical note indicated 
that the veteran was not currently a candidate for surgical 
repair of the two ventral hernias, but that he should be 
evaluated in the future.  

The veteran requested that he be re-examined to evaluate his 
current disability, and the RO failed to respond to that 
request.  In addition, the RO last assigned a disability 
rating to the veterans condition in September 1997, and has 
not recently evaluated his condition postoperatively.  Once a 
veteran has presented a well-grounded claim, as it appears in 
this instance, the duty to assist includes a thorough and 
contemporaneous medical examination, which takes into 
consideration prior medical evaluations and treatment.  
38 U.S.C.A. § 5107(a); Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following action:

1.  The veteran should be afforded a 
comprehensive VA examination of his 
gastrointestinal system and abdominal 
area to determine the nature, extent, and 
severity of any current disability.  The 
examiner is requested to offer an opinion 
as to whether the veterans current 
disability is of a transient or permanent 
nature, and if permanent, whether it 
prevents him from obtaining gainful 
employment in the future.  The claims 
file and copies of the most recent VA 
medical records should be made available 
for review to the examiner.  

2.  Thereafter, the RO should assign an 
appropriate rating to the veterans 
diagnosed disability and readjudicate the 
veterans claim accordingly.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
